Citation Nr: 0911560	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  03-28 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran had active service from September 1979 to 
November 1985, and from August 1988 to March 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the RO.  

The Board remanded the claim in April 2006 so that additional 
development of the record could be undertaken.  



FINDINGS OF FACT

1.  The service-connected disabilities include: radiation 
colitis with diarrhea, duodenal ulcer, and gastritis, rated 
as 30 percent disabling; the postoperative left radical 
orchiectomy due to carcinoma, rated as 30 percent disabling; 
depression/anxiety associated with postoperative left radical 
orchiectomy due to carcinoma, currently ratable as 50 percent 
disabling; left radiation entrapment neuropathy, rated as 10 
percent disabling; the residuals of right testicular torsion, 
rated as 10 percent disabling; perianal cyst residuals, rated 
10 percent disabling; and the postoperative ganglion cyst 
residuals of the left second toe, rated at a noncompensable 
level.  The combined evaluation is 80 percent.  

2.  The Veteran is variously reported to have completed 11 
years of education and some college and noted to have worked 
as a mechanic in a civil service capacity and most recently 
in maintenance and lawn care.  He currently is receiving 
Social Security disability benefits.  

3.  The service-connected disabilities, including the 
increased levels of depression and anxiety and the 
gastrointestinal manifestation rated as being disabling to a 
moderately severe degree, are now shown to prevent the 
Veteran from securing or following a substantially gainful 
occupation consistent with his education and work background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008).  The regulations 
implementing VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Board finds that all pertinent mandates of VCAA have been 
essentially met as to the claim addressed hereinbelow.  To 
the extent that the action taken is fully favorable to the 
Veteran, further discussion of VA's fulfillment of VCAA is 
not required.  


Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be ratable at 60 percent disabling or more to qualify 
for benefits based on individual unemployability.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability or one 40 
percent disability in combination, disabilities resulting 
from common etiology or a single accident will be considered 
as one disability.  Id.  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  

The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  


Analysis

The Veteran asserts that he is prevented him from working as 
the result of his various service-connected conditions.  

As part of a VA Form 21-8940, received by VA in February 
2002, the Veteran indicated that he had completed one year of 
college and worked as a mechanic in a civil service capacity 
with the Army.  He reported last working40 hours a week in 
May 1997.  

The service-connected disabilities include those of radiation 
colitis with diarrhea, duodenal ulcer and gastritis, rated as 
30 percent disabling; post operative left radical orchiectomy 
due to carcinoma, rated as 30 percent disabling; 
depression/anxiety associated with post operative left 
radical orchiectomy due to carcinoma, rated as 30 percent 
disabling; left radiation entrapment neuropathy, rated as 10 
percent disabling; residuals of right testicular torsion, 
rated as 10 percent disabling; perianal cyst residuals, rated 
as 10 percent disabling; and post operative ganglion cyst 
residuals of the left second toe, rated as no percent 
disabling.  The combined evaluation is 80 percent.  

Before a total compensation rating based upon individual 
unemployability can be granted, there must also be a 
determination that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age or non-service connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

On VA neurologic examination in July 2002 the examiner opined 
that the Veteran's service-connected entrapment neuropathy 
did not preclude the Veteran from working.  

The documentation received from the Social Security 
Administration dated in September 2005 shows that the Veteran 
was determined to be disabled since October 2003.  His 
primary diagnosis was that of disorders of the back 
(discogenic and degenerative) with a secondary diagnosis of 
peripheral neuropathy.  Other conditions claimed as causing 
his disability included those of radiation colitis, nerve 
entrapment in the left groin, and a history of cancer.  The 
Veteran reported having worked as a heavy equipment mechanic 
form 1979 to 2000 and in building maintenance for a Catholic 
diocese in 2001 and 2002.  

The medical submitted with a state disability determination 
identified the Veteran's chief complaints as being low back 
manifestations and abdominal discomfort and diarrhea 
manifested generalized cramping and mid-epigastric burning 
pain with an average of ten watery bowel movements per day.  

At a VA examination in September 2006, the Veteran claimed to 
have last worked in October 2001.  The examiner commented 
that the Veteran's history of ganglion cyst excision did not 
preclude him from working.  

A September 2006 VA feet examination report notes that the 
Veteran was unemployed but not retired.  The Veteran's 
history of ganglion cyst excision with no sequela did not 
preclude him from gainful employment.  

The Veteran was also afforded a VA examination in September 
2006 when the examiner opined that the service-connected 
gastrointestinal disorder did not limit his ability to obtain 
and retain gainful employment.  

In April 2008, the Veteran underwent another VA examination.  
Based on the examination, the VA examiner initially opined 
that the Veteran could not work due to his chronic diarrhea, 
entrapment neuropathy and persistent low back pain.  

The VA examiner, in July 2008, after being informed that the 
Veteran was not service connected for a back disorder, opined 
that he was able to obtain and maintain employment given his 
resolved service-connected radiation colitis without 
residuals.  

A VA mental disorders examination in September 2008 reported 
that the Veteran had retired from employment in 2005.  He 
reported having eleven years of education and working at lawn 
care.  

After examining the Veteran and after supplying a diagnosis 
of anxiety and depression secondary to medical problems 
including sexual dysfunction secondary to testicular cancer 
and seizures, the VA examiner opined that there was total 
occupational and social impairment due to the mental disorder 
signs and symptoms.  

The VA examiner added that the Veteran's physical condition 
more than his mental status prevented him from working, 
noting that the Veteran's high level of anxiety and 
depression could reduce his productivity in a workplace.  A 
Global Assessment of Functioning (GAF) score of 50 was 
provided.  

A GAF score from 41 to 50 is defined as serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

On this record, the Veteran is shown to be prevented from 
working due to his various conditions, including his serious 
nonservice-connected low back disability.  

In addition, the schedular requirements for the assignment of 
a TDIU rating also have been met in this case.  The recent 
findings recorded by VA in September 2008 reflect increasing 
psychiatric disablement that more nearly approximates a level 
of social and industrial inadaptability manifested by reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  

In addition, the Veteran has reported having significant 
impairment due to epigastric pain and burning and frequent 
watery bowels each day.  These manifestations are currently 
rated as causing moderately severe disablement.  

While certain of the service-connected disabilities are 
individually evaluated as mildly disabling, his combined 
rating is clearly above the 70 percent threshold required for 
meaningful consideration of the claim.  

Given the recent showing of increased levels of anxiety and 
depression that would certainly impair the Veteran's ability 
to function in the workplace, the Board now finds that the 
service-connected disabilities in the aggregate are now shown 
to preclude him from working at substantially gainful 
employment consistent with his education and work background.  

Here, without considering his other disabling conditions, the 
currently demonstrated service-connected disabilities are 
shown to produce an overall level of industrial incapacity 
that would equate with the Veteran being prevented from 
attempting work in all but a protected situation or in a 
setting requiring less than full occupational involvement.  

Accordingly, given the current evidentiary record, the Board 
finds that a TDIU rating is for application in this case.  

In adjudicating this claim, the Board has applied the 
benefit-of-the-doubt doctrine to reach a favorable decision.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A TDIU rating is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


